REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/14/21022 has been entered. claims 1-16 are pending in this Office action.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method and system for emulating a communication system with fast changing link condition, applied to a testbed system that includes an interference emulator, a transmitter, and a receiver, the method comprising: reordering, by the transmitter, the plurality of code-word symbols to a reordered symbol sequence based on interference conditions, and evaluating, by the transmitter, a total time duration of code-word symbols under each interference condition, wherein code-word symbols with a same interference condition are arranged together in the reordered symbol sequence; transmitting, by the transmitter, the plurality of code-word symbols in the reordered symbol sequence; obtaining, by the interference emulator, the total time duration of code-word symbols under each interference condition from the transmitter; and providing, by the interference emulator, an emulated interference environment by ordering time durations of different interference conditions in a sequence according to the reordered symbol sequence of the plurality of code-word symbols, wherein: a start time of transmitting, by the transmitter, code-word symbols with an interference .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KTMarch 3, 2022